DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8 is amended to recite:
An integrated circuit (IC) comprising: 
a semiconductor substrate comprising a memory area and a periphery area; 
a memory device formed in the memory area; 
a high-k metal gate formed in the periphery area; and 
a polysilicon gate formed in the periphery area; 
wherein the polysilicon gate has an area that is larger than an area of the high-k metal gate; and 
the polysilicon gate has a top surface that is coplanar with a top surface of


Allowable Subject Matter
Claims 1, 3-8, 10-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an integrated circuit (IC) comprising: 
a semiconductor substrate comprising a memory area and a periphery area; 
a memory device in the memory area; 
a plurality of metal gates in the periphery area, each comprising a metal electrode and a high-k dielectric; and 
a plurality of polysilicon gates in the periphery area, each comprising a polysilicon electrode, a channel region, and one or more dielectrics spanning from the channel region to the polysilicon electrode; 
wherein each of the one or more dielectrics of the polysilicon gates has a dielectric constant that is lower than that of any high-k dielectric; 
the polysilicon electrodes have larger areas area than the metal electrodes; 
the polysilicon electrodes have top surfaces that are coplanar with top surfaces of the metal electrodes; and 
one or more of the plurality of polysilicon gates is a high voltage device.

Claim 8 recites an integrated circuit (IC) comprising: 
a semiconductor substrate comprising a memory area and a periphery area; 
a memory device formed in the memory area; 
a high-k metal gate formed in the periphery area; and 
a polysilicon gate formed in the periphery area; 
wherein the polysilicon gate has an area that is larger than an area of the high-k metal gate; and 
the polysilicon gate has a top surface that is coplanar with a top surface of the high-k metal gate.

Claim 14 recites a method of forming an integrated circuit (IC) comprising: 
providing a semiconductor substrate comprising a memory area and a periphery area, the periphery area comprising a first region and a second region; 
forming a gate oxide layer in the first region; 
forming a polysilicon layer over the first region and the second region, whereby the polysilicon layer forms over the gate oxide layer; 
forming a protective layer over the polysilicon layer; 
masking the first region; 
with the first region masked, selectively removing the protective layer and the polysilicon layer from the second region; 
forming a high-k dielectric layer over the first region and the second region; forming a dummy electrode layer over the high-k dielectric layer;
patterning the dummy electrode layer and the high-k dielectric layer to form dummy gates in the second region and to remove the dummy electrode layer and the high-k dielectric layer from the first region; 
patterning the protective layer and the polysilicon layer to define polysilicon gates in the first region; 
forming spacers adjacent the dummy gates; 
filing an area adjacent the spacers; 
planarizing the first and second regions; 
removing the dummy electrode layer from the dummy gates to form voided areas; 
depositing metal over the first and second regions, whereby the metal fills the voided areas to form high-k metal gates; and 
planarizing the first and second regions to remove excess metal; 
wherein planarizing the first and second regions to remove excess metal leaves top surfaces of the high-k metal gates coplanar with top surfaces of the polysilicon gates; 
the polysilicon gates have greater areas than the high-k metal gates; and 
a memory device is formed in the memory area.

Previous rejections were in view of US Patent No. 10,872,898 (“Chen”) with US Patent No. 10,325,919 (“Teng”), US PG Pub 2019/0157285 (“Liu”), US PG Pub 2019/0067302 (“Wu”), and US PG Pub 2019/0035799 (“Shu”) are cited as being examples of other, relevant references. The references of record disclose various embodiments for peripheral circuitry having differing gate voltages and material composition. However, the references do not disclose, or suggest, an embodiments wherein a polysilicon gate and high-k metal gate are both in a peripheral region and “the polysilicon gate has an area that is larger than an area of the high-k metal gate; and the polysilicon gate has a top surface that is coplanar with a top surface of the high-k metal gate.”. Chen, for example, discloses a polysilicon gate and high-k metal gate being both coplanar and having a greater area for the polysilicon gate compared to the high-k metal gate. However, the polysilicon gate is formed in a memory device region, not a periphery area as required by Applicant. It is not apparent from Chen that the peripheral area should include, or benefit from having, both types of gates with the requirements claimed by Applicant. 
A search of other, relevant references does not show Applicant’s invention, or method, to be anticipated or obvious. Claims 3-7, 10-13, 15-18 and 20-23 depend on one of Claims 1, 8 or 14 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818